UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6946


JOHNNIE GATHERS,

                  Petitioner - Appellant,

             v.

WILLIE L. EAGLETON, Evans Correctional Institution, Warden;
HENRY MCMASTER, South Carolina Attorney General,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Henry M. Herlong, Jr., Senior
District Judge. (9:08-cv-03987-HMH-BM)


Submitted:    October 15, 2009               Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnnie Gathers, Appellant Pro Se. Roy F. Laney, Heath McAlvin
Stewart, III, RILEY, POPE & LANEY, LLC, Columbia, South
Carolina;   Donald  John Zelenka,    Deputy   Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnnie Gathers seeks to appeal the district court’s

order    affirming      the    order    of       the     magistrate   judge      denying

Gathers’ motion to compel discovery.                      This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory         and       collateral     orders,     28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                       The order Gathers seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.            Accordingly, we dismiss the appeal for

lack of jurisdiction.           We deny Gathers’ motion for appointment

of counsel.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and    argument         would    not   aid   the   decisional

process.

                                                                              DISMISSED




                                             2